t c memo united_states tax_court seymour bronson and phyllis c bronson et al petitioners v commissioner of internal revenue respondent docket nos filed date br martin davidoff for petitioners rodney j bartlett and timothy s sinnott for respondent memorandum opinion dinan special_trial_judge in separate notices of deficiency respondent determined that petitioners are liable for the following additions to tax for the respective taxable years ‘cases of the following petitioners are consolidated herewith donald k gordon-wylie and frances t gordon-wylie docket no and james r garrity and sandra t garrity docket no taxable_year additions to tax docket no ending sec_6653 a sec_6653 a date dollar_figure date date of the interest due on deficiencies of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the issue for decision is whether petitioners are liable for each of the additions to tax determined by respondent background some of the facts have been stipulated and are so found the stipulations of fact and those attached exhibits which were admitted into evidence are incorporated herein by this reference on the date the petitions were filed in these cases petitioners all resided in new jersey petitioners each invested in a venture known as arid land research partners arid land or the partnership in date they all became involved with the partnership through paul trimboli an accountant and financial planner prior to the time in each of the petitions petitioners argued that the notice_of_deficiency was issued beyond the statute_of_limitations the notice is invalid due to the fact that the commissioner failed to make a determination after an examination of facts particular to petitioners’ case and the commissioner failed to allow petitioners their appeal rights within the internal_revenue_service petitioners concede the first issue petitioners did not address the remaining issues in their briefs and we therefore consider them to have been abandoned and we need not address them here period in issue mr trimboli had worked at the public accounting firm bugni labanca paduano for approximately years doing primarily tax work and some auditing work in he started a business on his own as a certified_public_accountant and financial planner the education mr trimboli had completed at that time--a bachelor’s degree in accounting and the bulk of the courses required to become a certified financial planner through the college of financial planning--included courses in federal and state taxation however mr trimboli had no experience as a financial planner prior to starting his own business in mr trimboli learned of jojoba investments in early through a financial planning association to which he belonged in date and again in date mr trimboli traveled to california to investigate the partnership as a potential investment opportunity he traveled to blythe california and to bakersfield california where there were plantations on which jojoba was already being grown he also visited a research facility located at and operated for_the_use_of the university of california at riverside which was involved in the growing of jojoba on the first trip mr trimboli was accompanied by robert cole--who would become the general_partner of the partnership--and on the second trip he was accompanied by mr cole and three of mr trimboli’s own colleagues on these trips mr trimboli also met with eugene pace who was the president of - what was to become the purported research_and_development contractor to the partnership u s agri research development corp in all mr trimboli sold investments in the partnership to approximately seven of his clients he received commissions for selling these interests in the partnership similar to the commissions he received for selling other types of investments mr trimboli was retained by arid land to prepare the tax_return for the partnership as well as to prepare the schedules k-1 partner’s share of income credits deductions etc sent to the individual investors reflecting their share of the losses claimed by the partnership on its own return in preparing the return and the schedules mr trimboli relied on financial information provided by mr cole and on the opinion letter given to mr cole by outside counsel discussed below mr trimboli subsegquently prepared tax returns for individual clients claiming the losses reflected on the schedules k-1 as deductions mr trimboli had no experience in farming or in research_and_development ventures he could not recall the exact nature of mr cole’s experience which would be relevant to operating a jojoba operation other than the fact that he knew that there was some experience a private_placement memorandum for investments in the partnership dated date was distributed to each of the petitioners prefatory material in the memorandum contained the following caveats prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment no representations or warranties of any kind are intended or should be inferred with respect to the economic return or tax advantages which may accrue to the investors in the units bach purchaser of units herein should and is expected to consult with his own tax advisor as to the tax aspects in a section entitled use of proceeds an estimation of various expenditures the memorandum stated that to percent of the capital contributions from the partners would be allocated to the research_and_development contract regardless of the total amount of the contributions the only other expenses were to be organizational costs legal fees and commissions one of the risk factors listed for the investment contained the following discussion federal_income_tax consequences an investment in the units involves material tax risks some of which are set forth below each prospective investor is urged to consult his own tax advisor with respect to complex federal as well as state and local income_tax consequences of such an investment c validity of tax deductions and allocations the partnership will claim all deductions for federal_income_tax purposes which it reasonably believes it is entitled to claim there can be no assurance that these deductions may not be contested or disallowed by the service such areas of challenge may include expenditures under the r d contract the service is presently vigorously auditing partnerships scrutinizing in particular certain claimed tax deductions counsel’ss opinion is rendered as of the date hereof based upon the representations of the general_partner counsel shall not review the partnership’s tax returns d deductibility of research or experimental expenditures the general_partner anticipates that a substantial portion of the capital contributions of the limited partners to the partnership will be used for research_and_experimental_expenditures of the type generally covered by sec_174 and sec_44f of the code particularly in recently issued irs regulations issued thereunder however prospective investors should be aware that there is little published authority dealing with the specific types of expenditures which will gualify as research or experimental expenditures within the meaning of sec_174 and most of the expenditures contemplated by the partnership have not been the subject of any prior cases or administrative determinations there are various theories under which such deductions might be disallowed or required to be deferred no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code a section entitled tax aspects contains the following information concerning a legal opinion from outside counsel obtained by the general_partner the general_partner has received an opinion of counsel concerning certain of the tax aspects of this investment the opinion is available from the general_partner - j- since the tax applications of an investment in the partnership vary for each investor neither the partnership the general_partner nor counsel assumes any responsibility for tax consequences of this transaction to an investor x x the respective investors are urged to consult their own tax advisers with respect to the tax implications of this investment the opinion letter referenced in the private_placement memorandum was one which purportedly had been written for mr cole by outside counsel based on information provided by mr cole the letter dated date concludes by stating w5 general caveats and disclaimers along with the opinion that it is more_likely_than_not that a partner of arid land research partners a limited_partnership will prevail on the merits of each material tax issue presented herein however the conclusions regarding the issue of the sec_174 deduction in particular were vague and nonconclusive in nature finally the investor subscription agreement accompanying the private_placement memorandum required a subscriber upon purchase of an interest to aver that he understands that an investment in the partnership is speculative and involves a high degree of risk there is no assurance as to the tax treatment of items of partnership income gain loss deductions of credit and it may not be possible for him to liquidate his investment in the partnership as the result of partnership level proceedings concerning arid land research partners this court ultimately entered a decision disallowing in full the partnership’s claimed ordinary_loss of dollar_figure for taxable_year this decision was based --- - upon a stipulation by the partnership and the commissioner to be bound by the outcome of the case in which this court rendered our opinion in utah jojoba i research v commissioner tcmemo_1998_6 in that case we found that the utah jojoba i research partnership utah i was not entitled to a sec_174 a research or experimental expense deduction or a sec_162 a trade_or_business expense deduction because a utah i did not directly or indirectly engage in research or experimentation and bo the activities of utah i did not constitute a trade_or_business nor was there a realistic prospect of utah i ever entering into a trade_or_business id the bronsons petitioner seymour bronson operated a retail business during which he had operated since and in which he had several employees the business took in gross_receipts of dollar_figure during the year in issue for a profit of dollar_figure prior to opening the business mr bronson had attended college for a time and had served in the military in world war ii he has no academic background in finance economics or taxation but he did have a course in accounting he had limited experience in investments prior to arid land petitioner phyllis c bronson also operated a retail business during she had operated the business since and during the year in issue the business took in gross_receipts --- - of dollar_figure for a profit of dollar_figure mrs bronson also had a partial college education with no courses in economics finance or taxation and she had limited investment experience mr trimboli began doing work for the bronsons approximately years prior to the bronsons were clients of bugni labanca paduano and mr trimboli had assisted in preparing their tax returns the bronsons were aware that mr trimboli received commissions for selling interests in arid land as well as other investments in date the bronsons purchased seven units in arid land through mr trimboli for a total of dollar_figure in cash and a promissory note of dollar_figure the bronsons filed a joint federal_income_tax return for the taxable_year ending date on this return they reported the following amounts of income and loss business income dollar_figure interest_income big_number dividends capital_gain_distribution management fee income partnership income subtotal big_number arid land loss big_number total income big_number laura ditommaso an accountant at bugni labanca paduano and a colleague of mr trimboli was listed as the return preparer on swe use the terms income and loss primarily to reflect the items reported on the income section of the form_1040 u s individual_income_tax_return filed by petitioners we use this terminology rather than the more technical terminology of the internal_revenue_code because these are the amounts reflected on the faces of the returns which petitioners signed -- - the bronsons’ tax_return for the taxable_year in issue ms ditommaso does not specifically recall preparing the return in guestion however the procedure which she would have followed at the time was to use the schedule_k-1 provided and to rely upon the information on the schedule because nothing looked odd or out of the ordinary following the entry of the decision concerning the partnership discussed above respondent adjusted the bronsons’ return by disallowing their claimed share of the partnership loss dollar_figure and making a computational adjustment to their itemized_deductions in the statutory_notice_of_deficiency which provides the basis for our jurisdiction in this case respondent determined that the bronsons are liable for additions to tax under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on a dollar_figure deficiency prior to issuing the notice_of_deficiency respondent did not make inguiries of the bronsons concerning the proposed adjustments nor did respondent provide them with an opportunity for an administrative appeal the gordon-wylies petitioner donald k gordon-wylie was a sales account manager at digital equipment corporation during he possesses an associate’s degree and has no academic background in accounting finance tax or economics petitioner frances t gordon-wylie worked as a receptionist and clerk at bugni labanca paduano during both of the gordon-wylies had limited investing experience mrs gordon-wylie met mr trimboli several years prior to while working at bugni labanca paduano mr gordon-wylie was introduced to mr trimboli in when mr trimboli began preparing the gordon-wylies’ tax returns as well as assisting them with financial planning in date the gordon- wylies purchased six units in arid land through mr trimboli for a total of dollar_figure in cash and a promissory note of dollar_figure the gordon-wylies filed a joint federal_income_tax return for the taxable_year on this return they reported the following amounts of income and loss wages dollar_figure interest_income dividends capital_loss big_number rental loss big_number subtotal big_number arid land loss total income big_number mr trimboli prepared the gordon-wylies’ return for taxable_year following the entry of the decision concerning the partnership discussed above respondent adjusted the gordon- wylies’ return by disallowing their claimed share of the see supra note partnership loss dollar_figure in the statutory_notice_of_deficiency which provides the basis for our jurisdiction in this case respondent determined that the gordon-wylies are liable for additions to tax under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on a dollar_figure deficiency prior to issuing the notice_of_deficiency respondent did not make inguiries of the gordon-wylies concerning the proposed adjustments nor did respondent provide them with an opportunity for an administrative appeal the garritys during petitioners james r garrity and sandra t garrity assisted in operating a family-run exxon service_center mr garrity has a bachelor’s degree in business and has taken basic courses in taxes and economics mrs garrity has a high school education and has no academic background in taxes economics or finance mr trimboli had been assisting the garritys and their family with their personal and corporate tax returns for several years prior to the garritys knew that mr trimboli would likely receive a commission for selling them an interest in arid land in date the garritys purchased five units in arid land through mr trimboli for a total of dollar_figure in cash and a promissory note of dollar_figure the garritys filed a joint federal_income_tax return for the taxable_year on this return they reported the following amounts of income and loss wages dollar_figure interest_income big_number subtotal big_number arid land loss big_number total income big_number mr trimboli prepared the garritys’ return for taxable_year following the entry of the decision concerning the partnership discussed above respondent adjusted the garritys’ return by disallowing their claimed share of the partnership loss dollar_figure in the statutory_notice_of_deficiency which provides the basis for our jurisdiction in this case respondent determined that the garritys are liable for additions to tax under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on a dollar_figure deficiency prior to issuing the notice_of_deficiency respondent did not make inguiries of the garritys concerning the proposed adjustments nor did respondent provide them with an opportunity for an administrative appeal discussion sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the see supra note -- underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined to include any failure to reasonably comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 196_f3d_147 3d cir quoting 902_f2d_380 5th cir affg tcmemo_1997_385 petitioners’ primary argument is that they were not negligent because they relied on advice from mr trimboli and in the case of the bronsons ms ditommaso reasonable reliance on professional advice may be a defense to the negligence additions to tax 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 the advice must be from competent and independent parties not from the promoters of the investment 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 91_tc_524 -- - petitioners analogize their cases to 62_f3d_1266 10th cir affg tcmemo_1993_607 in anderson the taxpayer relied on both an investment adviser and an accountant in making his investment the court_of_appeals although it affirmed the decision of the tax_court that the taxpayers were liable for additions to tax for negligence found that reliance on the investment adviser who received a commission for selling the investment to the taxpayer was reasonable under the circumstances of the case cf eg carmena v commissioner tcmemo_2001_177 financial adviser receiving commissions for sale of investments had inherent conflict of interest in advice given to investors however the court_of_appeals stressed that the investment adviser- -an independent insurance agent and registered securities dealer---was a good friend of the taxpayer and was not affiliated with the investment the taxpayers entered into anderson v commissioner supra pincite the present cases are distinguishable from anderson in two important respects first in the cases at hand mr trimboli was involved with principals of the investment prior to the creation of the partnership in particular he was in contact with mr cole who was to become the general_partner of arid land and with mr pace who was to become the president of the research_and_development contractor although petitioners argue -- - that mr trimboli was an outsider who coincidentally prepared the partnership’s return and the schedules k-1 we find that mr trimboli’s relationship with the partnership and its principals makes him more than a disinterested commission-based salesman as was the case in anderson in light of his relationship to arid land mr trimboli cannot be considered to be an independent adviser second the investment adviser in anderson was a good friend of the taxpayer petitioners’ purely professional relationships with mr trimboli spanning no more than several years are not analogous to the close friendship between taxpayer and adviser in anderson see also dyckman v commissioner tcmemo_1999_79 taxpayers reasonably relied on an adviser who was a close personal friend reile v commissioner tcmemo_1992_488 taxpayers reasonably relied on advice from an adviser who was an acquaintance and fellow temple recommend holder furthermore petitioners’ professional dealings with mr trimboli were only in the context of an accountant-client relationship or that of a coworker as was the case with mrs gordon-wylie no petitioner could have had prior dealings with mr trimboli as a financial planner because he had no experience in the field prior to cf wright v commissioner tcmemo_1994_288 taxpayers reasonably relied upon an individual who was recommended to them as a financial adviser who had a strong presence in the community as such and who misled the taxpayers concerning the propriety of an investment thus the relationships between petitioners and mr trimboli were not close enough or prolonged enough---either personally or professionally---to merit special consideration in the level of due care required by petitioners in these cases with respect to his role as tax adviser mr trimboli largely relied on the opinion letter addressed to arid land’s general_partner mr cole there is little to indicate that mr trimboli researched the issues himself thoroughly enough to come to any independent conclusions concerning the propriety of the deductions we find that mr trimboli’s reliance on the opinion letter further supports our conclusion that mr trimboli did not render independent objective advice concerning the propriety of the partnership’s position on tax issues thus we do not accept petitioners’ assertion that mr trimboli’s reliance on the opinion letter should itself insulate petitioners from the negligence additions to tax because mr trimboli was not an independent adviser petitioners’ reliance on any advice from him was not reasonable bello v commissioner tcmemo_2001_56 reliance on advice ‘we assume for the sake of argument that petitioners approached mr trimboli for substantive tax_advice there is no evidence in the record that any petitioner did more than rely on mr trimboli’s representation that arid land was a good financial investment -- - from an accountant concerning an investment was unreasonable where the accountant had been retained by the investment promoter laverne v commissioner supra rybak v commissioner supra petitioners assert that the standard set forth by the fifth circuit_court of appeals in 902_f2d_380 5th cir revg tcmemo_1988_408 should be applicable in this case in heasley the court found that the taxpayers--- who were moderate-income blue-collar investors with little education or prior investment experience---were to be held to a lower standard of due care when evaluating whether they were negligent in making an investment the court found that the taxpayers the heasleys were not negligent because among other reasons they had relied on financial advisers id pincite the financial consultant who had sold the heasleys the investment had referred them to an independent accountant for assistance in preparing their tax_return with respect to the investment the accountant in turn had reviewed the investment materials prior to completing the return the court noted that nothing in the record supports a finding that smith the accountant did not independently assess the heasleys’ tax_liability or that danner the financial consultant influenced smith’s calculations id pincite n heasley is not applicable to the cases at hand first petitioners in these cases although having limited investment experience are not entirely unsophisticated in business matters the bronsons operated two sole proprietorships mr gordon-wylie was a corporate sales account manager mrs gordon-wylie was employed by an accounting firm and the garritys assisted in the operation of an incorporated business second we have found petitioners’ reliance on mr trimboli to be unreasonable because he was not an independent adviser furthermore the gordon- wylies and the garritys relied solely on one individual and that individual both sold them their investment and advised them as to its legal effect without independently researching the legal issues involved the bronsons also effectively relied on one individual because as discussed below they did not consult with their return preparer concerning the investment nor did the preparer independently investigate it herself before classifying the purported loss as a deduction in addition to reliance on mr trimboli the bronsons also claim reliance on their tax_return_preparer ms ditommaso from the record we conclude ms ditommaso’s role was confined to a routine return preparation in which she merely transferred the purported loss from the schedule_k-1 onto the bronsons’ return-the bronsons neither sought nor received from ms ditommaso any particular advice concerning the investment or the - - related deduction blind reliance on a return preparer is not a defense to negligence and taxpayers retain a duty to file an accurate return and generally are required to review their return before signing it 88_tc_654 furthermore in order to avoid a negligence addition_to_tax with respect to an error on a return the error must be the result of the preparer’s mistake based upon otherwise correct information provided by the taxpayer 59_tc_473 submitting the schedule_k-1 reflecting an improper loss to their return preparer and in turn receiving a completed tax_return reflecting the same loss does not constitute a defense to negligence in the bronsons’ case finally petitioners cite hummer v commissioner tcmemo_1988_528 for the proposition that taxpayers cannot be negligent where the relevant legal issue was not well settled petitioners however did not receive substantive advice concerning the deduction from anyone independent of the investment nor did they conduct their own investigation into the propriety of the deduction indeed there is no indication that petitioners ever were aware of the nature of the purportedly uncertain legal issues involved petitioners may not rely upon a lack of warning as a defense to negligence where no reasonable investigation was ever made and where they were repeatedly --- - warned of the relevant risks in the private_placement memorandum christensen v commissioner tcmemo_2001_185 robnett v commissioner tcmemo_2001_17 the private_placement memorandum contained numerous warnings regarding the tax risks involved with making an investment in arid land although the parties stipulated that petitioners all received a copy of the private_placement memorandum for the most part petitioners could not recall having seen and or having reviewed the memorandum prior to making an investment in any case the warnings were there and would have been evident if petitioners had exercised reasonable care and read the memorandum after making their investments regardless of these risks petitioners claimed large losses despite the fact that they had only recently invested cash in amounts far less than the amounts of the losses ’ the bronsons paid dollar_figure and claimed a loss of dollar_figure percent of their income the gordon-wylies paid dollar_figure and claimed a loss of dollar_figure percent of their income and the garritys paid dollar_figure and claimed a loss of ‘petitioners argue that the instructions for schedules k-1 provided by the internal_revenue_service required them to report the loss the instructions state that the individual taxpayer must treat partnership items consistent with the way the partnership treated the items on its filed return the instructions have further provisions dealing with errors on schedules k-1 as well as with the filing of statements to explain inconsistencies between the partnership’s return and the taxpayer’s return we find to be unreasonable any belief by petitioners or their return preparers that they were required_by_law to mechanically deduct a loss which was improper -- - dollar_figure percent of their income these disproportionate and accelerated losses--along with the resulting substantial tax savings----should have been further warning to petitioners for the need to obtain outside independent advice regarding the propriety of the deduction despite these warnings petitioners did not seek such advice or conduct any other type of inquiry into the propriety of the deductions we find that it was negligent for petitioners to have claimed these deductions under the circumstances of these cases we sustain respondent’s determinations that petitioners are liable for the sec_6653 and additions to tax for negligence to reflect the foregoing decisions will be entered for respondent see supra note
